Underwood, Judge.
In this suit for damages alleged to be due as the result of an automobile collision, plaintiffs’ uninsured motorist insurer has filed an answer in its own behalf pursuant to Code Ann. § 56-407.1 and has thereby elected to assume the status of a named party. Home Indem. Co. v. Thomas, 122 Ga. App. 641 (178 SE2d 297) (1970). Since the action is still pending below as to this party defendant, and as there has been no certificate of finality pursuant to CPA § 54 (b) (Code Ann. § 81A-154(b')) nor any permission granted for an interlocutory appeal pursuant to Code Ann. § 6-701 (a) 2, the appeal is premature and must be dismissed. Diversified One Investors v. Archway Prop., Inc., 146 Ga. App. 453 (246 SE2d 462) (1978).

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.